DETAILED ACTION
Applicants' arguments, filed March 30, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Terminal disclaimers are filed over U.S. Patents 9,682,026 and 10,363,206. 
Claims 4, 23, 24 and 28 are withdrawn from consideration. These claims are not eligible for rejoinder in their current form and must be cancelled before the application would be permitted to proceed to allowance. 
 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 11, 20-21, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010) in view of Norfleet (U.S. 5,505,933). 
Kleinberg teaches that oral bacteria generate acid which demineralizes tooth enamel, thereby creating a carious lesion or cavity in the tooth. One method to prevent the formation of cavities is to reduce the acids present in the oral cavity (col.1, lines 54-67). Another strategy is to reduce the dissolution and demineralization of enamel using fluoride (col.2, lines 6-40). Fluoride has been found to inhibit the dissolution of enamel of dental plaque acids by reducing the rate of solubilization, increasing demineralization and altering the solubility product of the calcium phosphate that constitutes most of the mineral in enamel, cementum and dentine (col.2, lines 6-23). Kleinberg teaches using a 

Norfleet teaches that it was known in the art to formulate desensitizing anti-tartar dentifrices using calcium phosphates, specifically calcium phosphate dihydrate as a polishing agent.  Norfleet additionally teaches incorporation of potassium nitrate (col.13, lines 3-23) and sodium fluoride (col.10, lines 14-43). The composition may be formulated into a mouthwash or mouth rinse (col.13, lines 23-49) and in various formulations, such as mouthwashes, the proportions of the ingredients will be adjusted accordingly (col.14, lines 1-21). Norfleet teaches that soluble fluoride ion source may be sodium monofluorophosphate (col.4, lines 45-60). 
Norfleet does not teach the addition of arginine. 
It would have been prima facie obvious to one having ordinary skill in the art making the dentifrice of Kleinberg to incorporate the ingredients of Norfleet, given that the ingredients are taught to be used for the same purpose, i.e. to provide oral anti-tartar and desensitizing (see MPEP 2144.06).
Further, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. The prior art teaches that arginine is present from 5 µg/mg to 700 µg/mg (i.e. 0.5% to 70%), and the instant application recites that arginine is present at about 1.5wt%. 


Obviousness Remarks
Applicants argue that Kleinberg and Norfleet do not teach or suggest a method of 
Examiner disagrees. Kleinberg teaches cariostatic anions of the oral compositions provide buffering to enhance acid neutralization, enhance tooth remineralization, or both (col.3, lines 4-17). Kleinberg teaches fluoride inhibits the dissolution of enamel by … increasing remineralization (col 2, lines 6-22). Cariostatic denotes agents which prevent dental caries including remineralization of caries. Cariostatic anions include bicarbonate, carbonate, glycerophosphate, phytate (col.3, line 62 - col.4, line 15). Based on the teaching of Kleinberg, the Calcium Arginine Phytate complex would be expected to promote remineralization because phytate promotes remineralization. Thus, Applicants argument that Kleinberg and Norflet do not suggest increasing remineralization is unpersuasive. 

Applicants argue that the specific amounts of calcium phosphate dihydrate (10-60%), arginine (about 1.5%) and sodium monofluorophosphate (provide about 1450 ppm), are not taught to inhibit demineralization or increase remineralization of teeth. 
Examiner disagrees. The ranges taught by the cited prior art documents overlap with the ranges instantly recited and the prior art is taught to provide remineralization. See MPEP 2144.05. Thus, a skilled artisan would have a reasonable expectation that the method rendered obvious by the cited prior art would provide remineralization. Specifically, the composition rendered obvious would include phytate, which is taught by Kleinberg as a cariostatic anion which enhances acid neutralization, enhances tooth 

Applicants argue that they have presented evidence of secondary considerations which overcome the prima facie case of obviousness established by Examiner and affirmed by the BPAI.  Applicants point to Example 1 of the instant specification as demonstrating that an increase in tooth remineralization when exposed to dicalcium phosphate/arginine/sodium monofluorophosphate. Applicants argue that they have not only shown a reduction in demineralization but also a composition that promotes remineralization. Applicants submit that the rejection should be withdrawn since Kleinberg and Norfleet fail to teach or suggest the technical feature. 
Examiner disagrees. Applicants’ data is based on the following:

    PNG
    media_image1.png
    94
    403
    media_image1.png
    Greyscale
[0240]
wherein Dical represents dicalcium phosphate dihydrate[0241] and MFP represents sodium monofluorophosphate units in ppm fluoride [0242]. The neutralized dicalcium 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1, 11, 20-21, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11,020,329 (formerly Application No. 15/504,642) in view of Norfleet (U.S. 5,505,933). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have been motivated to include an abrasive of Norfleet as the abrasive in the patented dentirfrice composition. MPEP 2144.06. 

Claims 1, 11, 20-21, and 28 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8-13, 17, and 19-24 of U.S. Patent Application No. 16/829,012 (reference application). The claims of the reference application recite a method of applying an effective amount of an oral care composition to the oral cavity of a subject in need thereof to reduce or inhibit demineralization and promote remineralization of teeth wherein the composition comprises arginine, dicalcium phosphate, and sodium monofluoro-phosphate. See MPEP 2143(I) for obviousness to predictably combine known components.


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612